UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SOPHIE CAHEN VORBURGER,
                    Plaintiff,
                                                                 18-CV-7515 (JPO)
                     -v-
                                                                       ORDER
 J.P. MORGAN CHASE BANK, N.A.,
                      Defendant.


J. PAUL OETKEN, District Judge:

       On January 12, 2020, Plaintiff filed another letter with the Court requesting an extension

to file her Amended Complaint and an extension to respond to Defendant’s motion to dismiss.

(Dkt. No. 56.) As discussed in this Court’s previous orders (Dkt. Nos. 53, 55), Defendant’s

motion to dismiss has already been decided. Accordingly, Plaintiff’s request to file an

opposition to that motion is yet again DENIED as moot.

       However, Plaintiff’s request for an extension to file an Amended Complaint is

GRANTED in part. Based on the vast amount of time that Plaintiff has had almost four months

to file an amended complaint, an extension to the end of February is unwarranted. Plaintiff is

again reminded that she is granted leave to amend only any “harassment” claims that she may

have against Defendant. (See Dkt. No. 51 at 6.) Any dismissed claims included in the Amended

Complaint will not be reconsidered.

       Accordingly, Plaintiff shall file an Amended Complaint on or before January 29, 2020.

There will be no further extensions granted in this case.




                                                    1
       If Plaintiff fails to file an Amended Complaint by that date, this case will be dismissed

with prejudice.

       SO ORDERED.

Dated: January 15, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge

COPY MAILED TO PRO SE PARTY BY CHAMBERS




                                                    2
